Citation Nr: 1129437	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for costochondritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May 1953 to March 1959, and from June 1959 to August 1974.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

In June 2010, the Board remanded this case for further evidentiary development.  The case has been returned to the Board for disposition.

The matter of entitlement to service connection for lung cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an increased rating for costochondritis, currently evaluated under Diagnostic Code 5321 at the 10 percent disability level.  38 C.F.R. § 4.73.  This Diagnostic Code provides for evaluation impairment of Muscle Group XXI, muscles of respiration, thoracic muscle group.

Impairment of Muscle Group XXI is rated on the severity of the injury manifested.  A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Code 5321.

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, the appellant testified in April 2010 that his condition had worsened since his last VA examination.  Also, additional pertinent medical evidence was added to the claims file since the most recent VA examination.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  All VA treatment records dated since June 11, 2010, should be obtained and associated with the claims folder.

2.  The appellant should be scheduled for a VA examination to ascertain the severity of his current costochondritis disability.  The claims folder should be made available to examiner.  The examiner should identify all symptoms associated with costochondritis, and objective findings.  The examiner should indicate whether there are any limitations on ordinary activities imposed by the disability.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


